TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00852-CV


NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver of the Estate of Neil
Salsich, III, Deceased, Appellants

v.

James M. Gibson d/b/a JMG Consultants, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, JUDICIAL DISTRICT
NO. 69,869-E, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellants' NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver of the
Estate of Neil Salsich, III, Deceased, have filed a Motion for Voluntary Dismissal of Appeal.  They
announce that they and appellee James M. Gibson d/b/a JMG Consultants have fully and finally
resolved their claims.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   February 21, 2007